PER CURIAM.
We affirm the trial court’s denial of the appellant’s motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.800. Contrary to the appellant’s argument, only one qualifying prior conviction was needed to sentence him as a habitual violent felony offender. See § 775.084(l)(b), Fla. Stat. (2000); Weford v. State, 784 So.2d 1222,1224 (Fla. 3d DCA 2001) (holding that sequential conviction requirement of section 775.084(5) is inapplicable since only one predicate offense was necessary for the trial court to adjudicate defendant as a habitual violent felony offender). Hence, the appellant’s prior conviction for aggravated battery properly served as the qualifying predicate for his sentencing as a habitual violent felony offender.
Affirmed.